DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motozuka et al. (U.S. Publication US 2018/0367650 A1).
With respect to claims 1 and 14, Motozuka et al. discloses a first wireless device performing a method for transmitting a frame based on multiple channels in a wireless LAN system comprising a transceiver transmitting and/or receiving radio signals, and a processor being operatively connected to the transceiver (See page 5 paragraphs 167-168, page 5 paragraph 180, page 48 paragraphs 973-975, and Figure 2 of Motozuka et al. for reference to a transmitting device, which is a first wireless device, performing a method for transmitting frames, in an 802.11 system using channel bonding or channel aggregation, i.e. a WLAN system using multiple channels, and implemented via transceiver circuitry coupled to processor circuitry).  Motozuka et al. also discloses configuring, by the first wireless device, a Physical Protocol Data Unit (PPDU) associated with a specific mode including information on a channel bandwidth based on first to eighth channels, the first to eighth channels being sequentially arranged on a frequency (See page 25 paragraph 532, page 26 paragraph 539, page 46 paragraphs 942-944, and Figures 52, 53, and 97 of Motozuka et al. for reference to frames using a frame format including PPDU associated with an enhanced directional multi-gigabit, EDMG, mode and including a BW index field containing information on a channel bandwidth used based on 1st to 8th sequentially arranged frequency channels).  Motozuka et al. further discloses wherein the PPDU associated with the specific mode is an Enhanced Directional Multi- Gigabit Single Carrier mode (EDMG SC mode) PPDU or EDMG Orthogonal Frequency Division Multiplexing (OFDM) mode PPDU (See page 1 paragraph 8, page 46 paragraphs 942-944, and Figure 97 of Motozuka et al. for reference to the PPDU being associated with an EDMG mode, which may be a SC transmission mode or OFDM transmission mode).  Motozuka et al. also discloses wherein 5 bits are allocated for the information on the channel bandwidth (See page 26 paragraphs 539-540 and Figure 53 of Motozuka et al. for reference to the BW index field using 5 bits).  Motozuka et al. further discloses wherein each of the first to eighth channels has a bandwidth of 2.16 GHz (See page 25 paragraph 532 and Figure 52 of Motozuka et al. for reference to each of the 1st to 8th channels having a 2.16 GHz BW).  Motozuka et al. also discloses transmitting, by the first wireless device, the PPDU associated with the specific mode to a second wireless device based on the channel bandwidth (See page 6 paragraph 191, page 26 paragraphs 539-540, page 46 paragraphs 942-944, and Figures 3, 53, and 97 of Motozuka et al. for reference to the frame associated with the EDMG mode and including the PPDU being transmitted to a receiving device, which is a second wireless device, according to the bandwidth indicated via BW index field).
	With respect to claim 2, Motozuka et al. discloses wherein, when a single channel is used for transmitting the PPDU associated with the specific mode, a first value for the first to eighth channels is configured in the information on the channel bandwidth (See page 26 paragraph 535 and Figure 52 of Motozuka et al. for reference to first values of channel numbers 1 to 8 being used represent single-channel transmission on the 8 channels).  Motozuka et al. also discloses wherein, when a channel bonding scheme or a channel aggregation scheme is used for two channels for transmitting the PPDU associated with the specific mode, a second value being associated with a first channel pattern based on the first channel and the second channel, a second channel pattern based on the third channel and the fourth channel, a third channel pattern based on the fifth channel and the sixth channel, and a fourth channel pattern based on the seventh channel and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 0).
	With respect to claim 5, Motozuka et al. discloses when only a channel bonding scheme is used or when both the channel boding scheme and the channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a seventh value being associated with a first channel pattern based on the first channel to the fourth channel and a second channel pattern based on the fifth channel to the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 7).  Motozuka et al. also discloses wherein, when only the channel bonding scheme is used or when both the channel boding scheme and the channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, an eighth value being associated with a channel pattern based on the second channel to the fifth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 12).
	With respect to claim 6, Motozuka et al. discloses wherein, when only a channel bonding scheme is used or when both the channel boding scheme and the channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a ninth value being associated with a channel pattern based on the third channel to the sixth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 9).  Motozuka et al. also discloses when only the channel bonding scheme is used or when both the channel boding scheme and the channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a tenth value being associated with a channel pattern based on the fourth channel to the seventh channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 17).
	With respect to claim 7, Motozuka et al. discloses wherein, when a channel aggregation scheme is used for two channels for transmitting the PPDU associated with the specific mode, an eleventh value being associated with a first channel pattern based on the first channel and the third channel, a second channel pattern based on the second channel and the fourth channel, a third channel pattern based on the fifth channel and the seventh channel, and a fourth channel pattern based on the sixth channel and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 1).  Motozuka et al. also discloses wherein, when the channel aggregation scheme is used for two channels for transmitting the PPDU associated with the specific mode, a twelfth value being associated with a first channel pattern based on the third channel and the fifth channel and a second channel pattern based on the fourth channel and the sixth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW indexes 4 and 5).
	With respect to claim 8, Motozuka et al. discloses wherein, when a channel aggregation scheme is used for two channels for transmitting the PPDU associated with the specific mode, a thirteenth value being associated with a first channel pattern based on the first channel and the fourth channel, a second channel pattern based on the second channel and the fifth channel, and a third channel pattern based on the third channel and the sixth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW indexes 2 and 5).  Motozuka et al. also discloses wherein, when the channel aggregation scheme is used for two channels for transmitting 46Attorney Docket No. 2101-72233 the PPDU associated with the specific mode, a fourteenth value being associated with a first channel pattern based on the fourth channel and the seventh channel and a second channel pattern based on the fifth channel and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW indexes 2 and 4).
	With respect to claim 9, Motozuka et al. discloses wherein, when a channel aggregation scheme is used for two channels for transmitting the PPDU associated with the specific mode, a fifteenth value being associated with a first channel pattern based on the first channel and the fifth channel, a second channel pattern based on the second channel and the sixth channel, a third channel pattern based on the third channel and the seventh channel, and a fourth channel pattern based on the fourth channel and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 3).  Motozuka et al. also discloses wherein, when both the channel boding scheme and channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a sixteenth value being associated with a channel pattern based on the first channel, the second channel, the fourth channel, and the fifth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 10).
	With respect to claim 10, Motozuka et al. discloses wherein, when both the channel boding scheme and channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a seventeenth value being associated with a channel pattern based on the second channel, the third channel, the fifth channel, and the sixth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 13).  Motozuka et al. also discloses wherein, when both the channel boding scheme and channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, an eighteenth value being associated with a channel pattern based on the third channel, the fourth channel, the sixth channel, and the seventh channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 16).
	With respect to claim 11, Motozuka et al. discloses wherein, when both the channel boding scheme and channel aggregation scheme are used for four channels for transmitting the PPDU associated with the 47Attorney Docket No. 2101-72233 specific mode, a nineteenth value being associated with a channel pattern based on the fourth channel, the fifth channel, the seventh channel, and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 18).  Motozuka et al. also discloses wherein, when both the channel boding scheme and channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a twentieth value being associated with a first channel pattern based on the first channel, the second channel, the fifth channel, and the sixth channel and a second channel pattern based on the third channel, the fourth channel, the seventh channel, and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 8).
	With respect to claim 12, Motozuka et al. discloses when both the channel boding scheme and channel aggregation scheme are used for four channels for transmitting the PPDU associated with the specific mode, a twenty-first value being associated with a channel pattern based on the second channel, the third channel, the sixth channel, and the seventh channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 14).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motozuka et al.
With respect to claim 3, Motozuka et al. discloses wherein, when a channel bonding scheme or a channel aggregation scheme is used for two channels for transmitting the PPDU associated with the specific mode, a third value being associated with a first channel pattern based on the second channel and the third channel, a second channel pattern based on the fourth channel and the fifth channel, a third channel pattern based on the sixth channel and the seventh channel, and a 44Attorney Docket No. 2101-72233 fourth channel pattern based on the first channel and the eighth channel is configured in the information on the channel bandwidth (See page 26 paragraphs 541-542 and Figures 54A-B of Motozuka et al. for reference to the different patterns of channels indexed by the BW index that correspond to the claimed pattern, i.e. see the patterns of BW index 6).  Motozuka et al. does not specifically disclose wherein, when the channel bonding scheme is used for three channels for transmitting the PPDU associated with the specific mode, a fourth value being associated with a first channel pattern based on the first channel to the third channel and a second channel pattern based on the fourth channel to the sixth channel is configured in the information on the channel bandwidth.  However Motozuka et al. does disclose schemes of channel bonding using three channels (See page 26 paragraph 535 and Figure 52 of Motozuka et al. for reference to channel bonding three channels for a bandwidth of 6.48 GHz), including patterns using a first to third channel (See the pattern labeled 17 in Figure 52 of Motozuka et al.) and a pattern using a fourth to sixth channel (See the pattern labeled 20 in Figure 52 of Motozuka et al.).  The exact patterns to include in the bandwidths indexed by the BW index field are a design choice made according to the specific bandwidth needs an use by the devices of the system.  Additionally, although the patterns of this claim limitation are not illustrated in the patterns of Figures 54A-B, such patterns are illustrated as being indexed in a different embodiment (See Figure 63A of Motozuka et al., i.e. specifically BW indexes 3 and 4).  Further, not all indexes in Figures 54A-B are used, i.e. indexes 19-31 are reserved, such that further bandwidth patterns could be indexed using the reserved set of indexes.  Therefore, it is believed that it would have been an obvious design choice, at the time of effective filing, when presented with these teachings of Motozuka et al., that the BW index field could also be used to index BW patterns bonding three channels in the manner claimed.
	With respect to claim 4, Motozuka et al. does not specifically disclose wherein, when a channel bonding scheme is used for three channels for transmitting the PPDU associated with the specific mode, a fifth value being associated with a first channel pattern based on the second channel to the fourth channel and a second channel pattern based on the fifth channel to the seventh channel is configured in the information on the channel bandwidth, and wherein, when the channel bonding scheme is used for three channels for transmitting the PPDU associated with the specific mode, a sixth value being associated with a first channel pattern based on the third channel to the fifth channel and a second channel pattern based on the sixth channel to the eighth channel is configured in the information on the channel bandwidth.  However Motozuka et al. does disclose schemes of channel bonding using three channels (See page 26 paragraph 535 and Figure 52 of Motozuka et al. for reference to channel bonding three channels for a bandwidth of 6.48 GHz), including patterns using a second to fourth channel (See the pattern labeled 18 in Figure 52 of Motozuka et al.), patterns using a fifth to seventh channel (See the pattern labeled 21 in Figure 52 of Motozuka et al.), patterns using a third to fifth channel (See the pattern labeled 19 in Figure 52 of Motozuka et al.), and a pattern using a sixth to eighth channel (See the pattern labeled 22 in Figure 52 of Motozuka et al.).  The exact patterns to include in the bandwidths indexed by the BW index field are a design choice made according to the specific bandwidth needs an use by the devices of the system.  Additionally, although the patterns of this claim limitation are not illustrated in the patterns of Figures 54A-B, such patterns are illustrated as being indexed in a different embodiment (See Figure 63A of Motozuka et al., i.e. specifically BW indexes 3 and 4).  Further, not all indexes in Figures 54A-B are used, i.e. indexes 19-31 are reserved, such that further bandwidth patterns could be indexed using the reserved set of indexes.  Therefore, it is believed that it would have been an obvious design choice, at the time of effective filing, when presented with these teachings of Motozuka et al., that the BW index field could also be used to index BW patterns bonding three channels in the manner claimed.
	With respect to claims 13 and 15, Motozuka et al. discloses wherein the 5 bits are associated with a Length field being included in an L-Header field of the PPDU associated with the specific mode (See page 26 paragraphs 539-540 and Figure 53 of Motozuka et al. for reference to the BW index field being a 5 bit part of a Length field in an L-Header of a PPDU in an EDMG frame).  Motozuka et al. does not specifically disclose the 5 bits being the least significant bits, as claimed.  However, the exact location of the 5 bits within the length field of the L-Header is a design choice.  Any 5 bits of the length field could be equally used to carry this information.  Therefore, it would have been an obvious design choice for one of ordinary skill in the art, at the time of effective filing, to choose any 5 bits of the length field of the L-Header, including the least significant bits, in order to carry the BW index information.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Another publication by Motozuka et al. (US Publication US 2019/0052395) also includes relevant subject matter regarding indexing different bandwidth patterns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461